Citation Nr: 0405488	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for renal cell carcinoma, to include as due to 
Agent Orange herbicide exposure.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for periodontal disease for the purpose of an 
award of disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966, including service in the Republic of Vietnam during the 
Vietnam War.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  

The RO determined that new and material evidence had not been 
submitted to reopen previously denied claims of entitlement 
to service connection for renal cell carcinoma, to include as 
due to Agent Orange herbicide exposure; and for periodontal 
disease for the purpose of the award of disability 
compensation.  

On February 19, 2004, this case was advanced on the docket by 
order of the undersigned Veterans Law Judge pursuant to 38 
U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.900(c) (2003).

As noted in the Board's decision below, current VA 
regulations prohibit the award of compensation benefits for 
periodontal disease.  Under some circumstances, however, a 
veteran may be entitled to VA dental examination and/or 
outpatient dental treatment for periodontal disease under the 
provisions of 38 C.F.R. § 17.161.  The question of 
entitlement to service connection for purposes of such 
examination and/or treatment is a matter that is adjudicated 
in the first instance by the Chief of the Dental Service, and 
not the RO.  38 C.F.R. § 17.161 (2003).  

When the veteran submitted his substantive appeal, he 
indicated that he was not only seeking service connection for 
a dental disability for purposes of an award of disability 
compensation benefits, but was also seeking entitlement to 
service connection for periodontal disease for the purpose of 
receiving VA dental examination and/or outpatient dental 
treatment.  

This issue has not yet been addressed and is consequently 
referred for appropriate action.  The RO should ensure that 
this issue is addressed by the agency with jurisdiction over 
such a claim.  


FINDINGS OF FACT

1.  All evidence necessary to decide the compensation claims 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claims addressed 
in this decision, and requested all relevant evidence 
designated by the veteran. 

2.  In a February 2002 rating decision, the RO denied 
entitlement to service connection for renal cell carcinoma; 
the veteran was duly notified of the decision by a letter 
dated March 4, 2002, but did not enter notice of disagreement 
with this decision within one year of such notice.  The basis 
for the denial of service connection was that renal cell 
carcinoma was not noted in service, was not related by 
competent evidence to service or to the veteran's presumed 
exposure to Agent Orange herbicide in service.  

3.  The evidence associated with the claims file subsequent 
to the February 2002 RO decision to deny the claim of service 
connection for renal cell carcinoma is neither cumulative nor 
redundant, and by itself or in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for renal cell carcinoma. 

4.  The veteran served in the Republic of Vietnam during the 
Vietnam War era.  There is competent medical evidence of 
current renal cell carcinoma.  The competent evidence of 
record is in equipoise as to whether there is a relationship 
between the veteran's current renal cell carcinoma and his 
presumed exposure to Agent Orange herbicide in service.  



5.  In a February 2002 rating decision, the RO denied 
entitlement to service connection for periodontal disease for 
the purpose of an award of disability compensation benefits; 
the veteran was duly notified of the decision by a letter 
dated March 4, 2002, but did not enter notice of disagreement 
with this decision within one year of such notice.  The basis 
for the denial of service connection was that periodontal 
disease was not considered by VA laws and regulations a 
chronic disease or disability for which service connection 
can be granted.  

6.  The evidence associated with the claims file subsequent 
to the February 2002 RO decision to deny the claim of service 
connection for periodontal disease for compensation purposes 
does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim of service connection 
for service connection for periodontal disease for 
compensation purposes.


CONCLUSIONS OF LAW

1.  The RO's February 2002 rating decision denying 
entitlement to service connection for renal cell carcinoma is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
20.201, 20.302, 20.1103 (2003).  

2.  The evidence received subsequent to the RO's February 
2002 rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for renal cell carcinoma have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2003).

3.  The criteria for entitlement to service connection for 
renal cell carcinoma have been met or approximated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).

4.  The February 2002 rating decision wherein the RO denied 
entitlement to service connection for periodontal disease for 
the purpose of an award of disability compensation benefits 
is final.  38 U.S.C.A. §§ 5108, 7105 (West. 2002); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2003).  

5.  The evidence received subsequent to the RO's February 
2002 rating decision denial is new but not material, and the 
requirements to reopen the claim of entitlement to service 
connection for periodontal disease for the purpose of an 
award of disability compensation benefits have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

The VCAA now requires VA to assist a claimant in developing 
all facts pertinent to a claim for VA benefits, including a 
medical opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The duty to notify provisions of the Veterans Claims 
Assistance Act of 2000 and implementing regulations apply to 
claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the rating 
decision and statement of the case the RO advised the 
appellant of what must be demonstrated to reopen and 
substantiate on the merits the claims of entitlement to 
service connection for renal cell carcinoma and entitlement 
to service connection for periodontal disease for 
compensation purposes.  

With respect to the claim for service connection for renal 
cell carcinoma, in light of the decision herein fully 
granting the benefit sought on appeal, the Board does not 
find that any useful purpose would be served by specifically 
notifying the veteran what evidence VA would obtain and what 
evidence he would need to obtain.  See Quartuccio v. 
Principi¸ 16 Vet. App. at 187.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records or other evidence which might be relevant to the 
appellant's claim.  As additional records have not been 
identified, there is no reasonable possibility that further 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2), (b)(3) (West. 2002).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for periodontal disease for 
compensation benefits purposes, as will be explained in 
greater detail below, it is the law, and not the evidence, 
that is dispositive.  Consequently, the Board finds that no 
reasonable possibility exists that obtaining additional 
evidence would aid in the establishment of service connection 
for periodontal disease for purposes of an award of 
disability compensation benefits. 

The Board finds that the record contains sufficient medical 
evidence to make a decision on the appealed claims, so that 
further examination or medical opinion is not necessary to 
decide these claims.  See 38 U.S.C.A. § 5103A(d)(2)(C) (West 
2002).  Accordingly, no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  


Renal Cell Carcinoma

New and Material Evidence to Reopen the Claim

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In a February 2002 rating decision, the RO denied entitlement 
to service connection for renal cell carcinoma; the veteran 
was duly notified of the decision by a letter dated March 4, 
2002, but did not enter notice of disagreement with this 
decision within one year of such notice.  The decision 
therefore became final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply to a claim to reopen a 
finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c)).  As the veteran in this 
case filed his claim to reopen in July 2002, subsequent to 
the August 29, 2001 effective date for regulatory change of 
the new and material requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) apply.  


For claims to reopen filed subsequent to August 29, 2001, new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In this case, the RO determined that the requisite new and 
material evidence had not been presented, and did not reopen 
the veteran's claim of entitlement to service connection for 
renal cell carcinoma.  The Board has a legal duty to address 
the "new and material evidence" requirement regardless of 
the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's February 2002 rating decision which is neither 
cumulative nor redundant, and by itself or in connection with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for renal cell carcinoma.  

The basis for the denial of service connection was that renal 
cell carcinoma was not noted in service, was not related by 
competent evidence to either service or to the veteran's 
presumed exposure to Agent Orange herbicide in service.  

The new evidence associated with the claims file subsequent 
to the February 2002 RO decision includes a July 2002 private 
medical opinion from LS-S, MD, that relates on an "as likely 
as not basis," the veteran's renal cell carcinoma to his 
presumed exposure to Agent Orange during his service in 
Vietnam, and a September 2002 VA hematology examination 
report in which the examiner concluded that the veteran's 
"renal cell carcinoma may well be related to agent orange 
exposure." 

The Board finds that the noted evidence received subsequent 
to the RO's February 2002 rating decision denial is new and 
material because it provides medical evidence that the 
current disability at issue, renal cell carcinoma, is related 
to the veteran's exposure to Agent Orange herbicides in 
service.  As a result, the requirements to reopen the claim 
of entitlement to service connection for renal cell carcinoma 
have been met.  Accordingly, the veteran's claim is reopened.   


De Novo Review of Entitlement to Service Connection 

Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  



For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (CAVC) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2003).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 38 U.S.C.A.§ 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2003) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus; adult onset diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).




In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis

With respect to the Hickson analysis, element (2) is 
satisfied in that in-service exposure to exposure to 
herbicides is presumed under the law and regulations cited 
above. 

With respect to Hickson element (1), the medical evidence 
shows the diagnosis of renal cell carcinoma, including in the 
most recent VA outpatient treatment notations of record dated 
in August 2002.  Hickson element (1) has therefore been 
satisfied.  

The veteran has not argued, nor is there any evidence to 
support a finding that the veteran had renal cell carcinoma 
in service.  The service medical records and post-service 
records over a period of many years confirm this.  In 
essence, the veteran ascribes his renal cell carcinoma to 
exposure to Agent Orange in service almost forty years ago.

Renal cell carcinoma is not among the disabilities listed as 
being presumptively related to herbicide exposure.  The CAVC 
has held that, in view of the plain language of 38 U.S.C. § 
1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of a service connection claim where the 
veteran has not developed a condition enumerated in either 38 
U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other words, 
both service in the Republic of Vietnam during the designated 
time period and the establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
Cf. McCartt v. West, 12 Vet. App. 164 (1999).

In this case, there is no evidence that the veteran has 
developed an enumerated disease.  Accordingly, the 
presumptive Agent Orange regulations are not applicable.

The RO explained that the basis for the denial of service 
connection for renal cell carcinoma was that it was not one 
of the presumptive conditions established by VA regulation as 
being related to exposure to Agent Orange.  The RO also 
relied upon a report of the National Academy of Sciences on 
the subject that indicated that there was inadequate or 
insufficient information to determine whether an association 
exists between herbicides used in Vietnam and renal cancer.  
There is an important distinction to be made in the Board's 
analysis.  The fact that renal cell carcinoma is not listed 
as a disease that is presumed by VA regulation to be related 
to Agent Orange exposure does not serve to establish a 
presumption against such a relationship.  In other words, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
and Combee if the evidence establishes that the claimed 
disability is related to service, including exposure to Agent 
Orange.  

In this case, competent medical evidence or opinion has been 
entered into the record which links or relates the veteran's 
renal cell carcinoma to his presumed exposure to Agent 
Orange.  As indicated above, the evidence includes a July 
2002 private medical opinion from Dr. LS-S, an Assistant 
Professor of Medicine at Loyola University, that relates on 
an "as likely as not basis," the veteran's renal cell 
carcinoma to his presumed exposure to Agent Orange during his 
service in Vietnam.  


The evidence also includes the report of a September 2002 VA 
hematology examination that was conducted for the express 
purpose of determining whether there was a relationship 
between the veteran's renal cell carcinoma and Agent Orange.  
In that report, the examiner concluded that the veteran's 
"renal cell carcinoma may well be related to agent orange 
exposure."  

It is noted that Dr. LS-S did not indicate whether she had 
the benefit of a review of the veteran's claims folder when 
she arrived at her opinion nor did she offer any reasons for 
her conclusions.  Her opinion was apparently based upon the 
history provided to her by the veteran.  Normally, the Board 
is not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  In 
this case, however, the veteran's history of exposure to 
Agent Orange herbicide is presumed and thus has essentially 
been conceded.  

It is further noted that although the VA hematologist who 
examined the veteran in September 2002 did have the benefit 
of a review of the veteran's claims folder, his opinion was 
less than conclusory.  [In Bloom v. West, 12 Vet. App. 185 
(1999), the CAVC held that a physician's opinion that the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"].  
These deficiencies in the record do not render the evidence 
inadmissible, but go to the weight of its probative value.  

Standing alone, each of the foregoing opinions offered in 
support of the veteran's claim would not likely provide the 
evidentiary weight to allow a grant of service connection for 
renal cell carcinoma.  Taken in context, however, it is 
significant to note that the September 2002 VA examination 
was essentially conducted for the purpose of verifying the 
accuracy of the opinion offered by Dr. LS-S.  




In that regard, the VA hematologist did not rule out a 
relationship between renal cell Carcinoma and Agent Orange 
exposure.  In context, the opinion was more supportive in 
tone with the conclusion reached by Dr. LS-S than it was 
contradictory.  

Applying the Hickson analysis, the Board concludes that Agent 
Orange exposure presumptively serves as in-service injury and 
that the veteran currently has renal cell carcinoma.  Hickson 
elements (1) and (2) are accordingly met.  With respect to 
Hickson element (3), medical nexus evidence, the Board finds 
that the evidence when viewed in the light most favorable to 
the veteran is in equipoise as to the question of whether the 
current renal cell carcinoma is etiologically related to the 
in-service Agent Orange herbicide exposure.  

The weight of the medical evidence for and against the claim 
is equal.  Pursuant to 38 U.S.C.A. § 5107, where, after 
review of all the evidence, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See also 38 C.F.R. § 3.102.  

As to this issue, the Board finds that there is an 
approximate balance of the positive and negative evidence as 
to whether the veteran currently has renal cell carcinoma 
that is related to the in-service Agent Orange exposure.  
Thus, the Board concludes that the veteran's claim for 
service connection for renal cell carcinoma is supported by 
the evidentiary record with application of all pertinent 
criteria, thereby warranting a grant of the appeal.


Periodontal Disease

VA regulations prohibit the award of compensation benefits 
for periodontal disease.  The regulations provide that:

	Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in [38 C.F.R. ]§ 17.161 of this chapter.

38 C.F.R. § 3.381 (2003) (emphasis added).

In a February 2002 rating decision, the RO denied entitlement 
to service connection for periodontal disease for the purpose 
of an award of disability compensation benefits; the veteran 
was duly notified of the decision by a letter dated March 4, 
2002, but did not enter notice of disagreement with this 
decision within one year of such notice.  The RO's February 
2002 rating decision denying entitlement to service 
connection for periodontal disease for the purpose of an 
award of disability compensation benefits is final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.201, 20.302, 
20.1103.  

Although the veteran has presented medical evidence in 
support of his claim, including a May 2002 opinion from WRG, 
DDS that states that the veteran's periodontal problem dates 
back to when he as on active duty in Vietnam, it is important 
to note that the basis for the denial of service connection 
in February 2002 was that periodontal disease was not 
considered by VA laws and regulations a chronic disease or 
disability for which service connection can be granted.  In 
view of the foregoing, the Board is without legal authority 
to grant service connection for periodontal disease for the 
purpose of an award of disability compensation benefits.  
Such a grant is precluded by law.  

Consequently, the Board must conclude that the evidence 
associated with the claims file subsequent to the February 
2002 RO decision to deny the claim of service connection for 
periodontal disease for compensation purposes does not relate 
to an unestablished fact necessary to substantiate the claim, 
nor does it raise a reasonable possibility of substantiating 
the claim of service connection for periodontal disease for 
compensation purposes.

The evidence received subsequent to the RO's February 2002 
rating decision denial is new but not material, and the 
requirements to reopen the claim of entitlement to service 
connection for periodontal disease for the purpose of an 
award of disability compensation benefits have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105.

Finally, in Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the CAVC held that, in cases where it is the law, and not the 
evidence, that is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  While 
VA has a duty to assist a claimant in developing all facts 
pertinent to a claim for benefits, the Board finds that no 
reasonable possibility exists that such assistance would aid 
in the establishment of service connection for periodontal 
disease for purposes of an award of disability compensation 
benefits.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2003).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for renal 
cell carcinoma, the appeal is granted.  

Entitlement to service connection for renal cell carcinoma as 
secondary to Agent Orange Exposure is granted.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
periodontal disease for the purpose of an award of disability 
compensation benefits; the appeal is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



